UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1729



JACQUELYN S. CRUTE,

                                                 Plaintiff - Appellant,

          versus


SECRETARY,   DEPARTMENT   OF   HEALTH   AND   HUMAN
SERVICES,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees, Dis-
trict Judge. (CA-94-128-5-V)


Submitted:   December 14, 1999                Decided:   January 7, 2000


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel F. Furgiuele, Jr., Boone, North Carolina, for Appellant.
Mark T. Calloway, United States Attorney, Joseph L. Brinkley,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jacquelyn S. Crute appeals the district court's order affirm-

ing the magistrate judge, which affirmed the Commissioner's denial

of her disability insurance benefits.   We have reviewed the briefs

and the administrative record, and find that substantial evidence

supports the Administrative Law Judge's decision denying benefits.

Accordingly, we affirm on the reasoning of the district court. See

Crute v. Secretary, HHS, No. CA-94-128-5-V (W.D.N.C. March 23,

1999).*   We dispense with oral argument because the facts and legal

contentions are not adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court's judgment is marked as "filed"
on March 22, 1999, the district court's records show that it was
entered on the docket sheet on March 23, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, we take the
date that the judgment was entered on the docket sheet as the
effective date of the district court's decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2